Conviction below was for petit larceny. Appellant was indicted jointly with another, not on trial.
Although the record is silent as to the disposition of the case against the other defendant, it will be presumed, upon appeal in a case such as that presented by this record, that a severance was granted. Palmer v. State, 15 Ala. App. 262,73 So. 139, certiorari denied Ex parte Palmer, 198 Ala. 693,73 So. 1001; Washington v. State, 81 Ala. 35, 38, 1 So. 18.
It is clear from a reading of the evidence adduced for the State, the defendant electing not to introduce any, that the cause was properly submitted to the jury. The verdict returned was warranted. There was hence no impropriety in the refusal of the trial court to give for the defendant the affirmative charge, duly requested in writing. Although the evidence against the defendant was largely circumstantial, it afforded a clear inference of guilt. In such a case a directed verdict for the defendant would have been improper and the court acted correctly in submitting the question of guilt to the jury for decision. Hargrove v. State, 147 Ala. 97, 41 So. 972, 119 Am. St. Rep. 60, 10 Ann.Cas. 1126; Suttles v. State, 15 Ala. App. 582,74 So. 400; Manning v. State, 217 Ala. 357, 116 So. 360; Ala.Dig., Crim. Law, 763, 764(7).
We have carefully searched the record for error and find none. The few *Page 72 
objections and exceptions to evidence reserved pending trial were general in nature, were not manifestly illegal or irrelevant and were therefore properly overruled. Wilson v. State, 27 Ala. App. 38, 166 So. 715, certiorari denied 232 Ala. 50,166 So. 716; Chambers v. State, 17 Ala. App. 178,84 So. 638; Vaughn v. State, 235 Ala. 80, 177 So. 553.
The only point raised by the motion for a new trial is the sufficiency of the evidence to convict. As indicated hereinabove, we deem the case against the defendant sufficiently proved to require submission to the jury so the motion was properly overruled. Legg v. State, 28 Ala. App. 461,187 So. 248; Weaver v. State, 216 Ala. 557, 114 So. 67.
Affirmed.